Citation Nr: 1139391	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Howard T. Whatley, Attorney


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel







INTRODUCTION

The Veteran served on active duty from June 1983 to August 1991.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


FINDING OF FACT

The evidence of record does not show that the Veteran has a right ear hearing disability for VA purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Here, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to initial adjudication, a letter dated in March 2007 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records and VA medical treatment records have been obtained and associated with the claims file.  The Veteran was afforded VA audiological examinations in July 2007, June 2009, and October 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the service and VA treatment records in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  This case was remanded by the Board in August 2010 for further development.  The Board is satisfied as to substantial compliance with its August 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication in the record that additional evidence relevant to the right ear issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his right ear claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for left ear hearing loss has been granted service connection, and has been assigned a noncompensable evaluation.

The Veteran's service treatment records are negative for any complaints of right ear hearing loss.  However, these treatment records reveal a single diagnosis of right ear hearing loss in February 1986.  On audiological evaluation in April 1983, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
 5
5
5
10

At the time, the Veteran reported that he never had hearing loss.  An audiological evaluation in August 1983, revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
 0
5
0
0

On audiological evaluation in February 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
 0
0
0
50

Significantly, as mentioned above, the February 1986 examiner diagnosed the Veteran with high-frequency, non-progressive right ear hearing loss.  However, an audiological evaluation conducted in January 1987, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
 0
5
0
10

These audiological findings of the Veteran's right ear were consistent with all findings previous to the February 1986 examination.  

An audiological evaluation in February 1988, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
 5
10
5
10

On audiological evaluation in October 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
 0
0
0
10

At the time, the Veteran reported that he never had hearing loss.  

After separation from active duty military service, the Veteran underwent an enlistment physical for the Arkansas Air National Guard in September 1991.  An audiological evaluation in September 1991, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
 5
10
10
15

At the time, the Veteran reported that he never had hearing loss.  On audiological evaluation in September 1996, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
 0
5
0
15

At the time, the Veteran again reported that he never had hearing loss.  An audiological evaluation in February 1998, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
 5
0
0
10

At the time, the Veteran reported that he never had hearing loss.  

The Veteran was afforded a VA audiological examination in July 2007.  At that time, he reported military noise exposure in the form of aircraft engines, flight line noise, generators, electric motors and pumps, and gunfire.  He indicated that he used earmuffs for hearing protection during his military service.  The Veteran denied any post-military occupational noise exposure, but reported post-military noise exposure in the form of leaf blowers, chainsaws, and string trimmers.  He also reported using earmuffs for hearing protection following separation from service.  On audiological evaluation in July 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 5
15
5
15

Speech audiometry using the Maryland CNC world list revealed speech recognition ability of 94 percent in the right ear.  In an April 2008 addendum to the July 2007 examination report, the examiner indicated that the Veteran's hearing was within normal limits from 250 to 8000 Hz in the right ear, and therefore, there was no hearing loss to be considered for service-connected disability.  

An audiological evaluation in November 2008, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 10
20
10
20

Speech audiometry using the Maryland CNC world list revealed speech recognition ability of 100 percent in the right ear.  

On audiological evaluation in November 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 10
20
10
20

Speech audiometry using the Maryland CNC world list revealed speech recognition ability of 100 percent in the right ear.  

The Veteran was afforded another VA audiological examination in June 2009.  An audiological evaluation in June 2009, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
 5
15
10
20

Speech audiometry using the Maryland CNC world list revealed speech recognition ability of 94 percent in the right ear.  The examiner concluded that the Veteran's right ear hearing was within normal limits from 250 to 8000 Hertz.

At a November 2009 VA audiological evaluation, the audiologist indicated that there was no significant change in air conduction thresholds over previous results.  The audiologist reported that air conduction thresholds for the right ear were within normal limits from 250 to 8000 Hertz.  Significantly, the audiologist noted that the right ear had a speech recognition ability of 92 percent at 55 decibels.  However, the report did not indicate whether the score was achieved using the Maryland CNC word list.  As such, the Board remanded the claim in order to obtain a new VA audiological examination to clarify the November 2009 report.  

Pursuant to the Board's August 2010 remand, the Veteran was afforded another VA audiological examination in October 2010.  An audiological evaluation in October 2010, revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
 5
15
10
25

Speech audiometry using the Maryland CNC world list revealed speech recognition ability of 100 percent in the right ear.  The examiner concluded that there was no hearing loss in the right ear for VA purposes, and therefore, an opinion as to the etiology of any right ear hearing loss was not required.

As such, the medical evidence of record does not show that the Veteran has a current right ear hearing disability for VA purposes.  38 C.F.R. § 3.385.  

The Veteran's statements alone are not sufficient to establish that he has a current right ear hearing disability for VA purposes.  Id.  Although the Veteran's statements are competent to identify observable symptoms, in this case, the question is not whether the Veteran has right ear hearing loss, but rather whether that hearing loss rises to the level to be considered a disability for VA purposes.  Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007).  Medical findings as to the level of hearing loss are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained medical examiner.  Accordingly, the Veteran's statements are not competent to make a determination that he has a current right ear hearing disability for VA purposes.  Id., see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the evidence of record does not show that the Veteran has a current right ear hearing disability for VA purposes, at any time during the appeal period, service connection for right ear hearing loss is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the evidence of record does not show that the Veteran has a current right ear hearing disability for VA purposes, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


